                                                      UNITED STATES BANKRUPTCY COURT
                                                 Northern District of Alabama, Southern Division
Fill in this information to identify the case:
                                                                                                          Check if this is an amended plan[X]
Debtor 1 Perry, Jamika                                                                                    Amends plan dated: 01/15/2019

Debtor 2
(Spouse, if filing)


Case Number
(If known)




Chapter 13 Plan

Part 1:    Notices

To Debtors:           This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                      indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative orders,
                      and judicial rulings may not be confirmable.

                      In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                      that provision ineffective.

To Creditors:         Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                      You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have an
                      attorney, you may wish to consult one.

                      If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 7 days before confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this plan without further notice if
                      no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of claim must be filed in order to be paid
                      under this plan.

                      The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)’
                                                                                                                                         failure to check a
                      box that applies renders that provision ineffective.

                      [ ] The plan seeks to limit the amount of a secured claim, set out in Part 3, § 3.2, which may result in a partial payment or no
                      payment at all to the secured creditor

                      [ ] The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Part
                      3, § 3.4.

                      [ ] The plan sets out nonstandard provision(s) in Part 9.

Part 2:    Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

     $ 1,538.00 per month for 60 months

     Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2 Regular payments to the trustee will be made from future income in the following manner (check all that apply):
    [ ] Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to .
    [X] Debtor(s) will make payments directly to the trustee.
    [ ] Other (specify method of payment):                        .

2.3 Income tax refunds and returns. Check one.
    [X] Debtor(s) will retain any income tax refunds received during the plan term
    [ ] Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn over to
        the trustee all income tax refunds received during the plan term, if any.
    [ ] Debtor(s) will treat income tax refunds as follows:



                                                                   Chapter 13 Plan                                                       Page 1 of 5



       Case 19-00193-DSC13                       Doc 26        Filed 03/31/19 Entered 03/31/19 08:39:05                                     Desc Main
                                                              Document     Page 1 of 5
Debtor(s) Perry, Jamika                                                          Case Number                                            Eff(01/01/2019)




     [ ] Debtor(s) are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4 Additional payments. (Check all that apply.)
    [X] None. If “
                 None”is checked, the rest of § 2.4 need not be completed or reproduced.


2.5 Adequate Protection Payments.
    Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The second creditor must file a proof of claim in
    order to receive payment. Unless otherwise ordered, adequate protection through the trustee shall be made as funds are available after the proof of claim
    is properly filed.

Part 3:    Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any, on long-term secured debts. Check one.
    [ ] None. If “
                 None”is checked, the rest of § 3.1 need not be completed or reproduced.

     [X] Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These payments will be disbursed
     either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by
     the trustee. Unless otherwise ordered, the amounts listed on a proof of claim, amended proof of claim, or notice of payment change control over any
     contrary amounts listed below as to the estimated amount of the creditor’  s total claim, current installment payment, and arrearage.

     Name of Creditor                    Collateral               Estimated         Current    Amount of       Months               Monthly      Monthly
                                                                 Amount of        Installment Arrearage, (if Included in             Fixed         Fixed
                                                                  Creditor’s     Payment(Incl     any)        Arrearage           Payment on   Payment on
                                                                 Total Claim         uding                                         Arrearage   Arrearage To
                                                                                   Escrow )                                                       Begin
Home Point Financial            5380 Summerset Cir,              193,089.63          1,248.00       11,630.07                 8         240.00           At
Corp                            Bessemer, AL 35022                                                                                             Confirmation
                                                                                 Disbursed by:
                                                                                 Debtor

                                                                                 To begin:
                                                                                 02/2019

3.2 Request for valuation of security, claim modification, and hearing on valuation. Check one.

     [X] None. If “
                  None”is checked, the rest of § 3.2 need not be completed or reproduced.

     The rest of § 3.2 will be effective only if the applicable box in Part 1 of this plan is checked.

     [ ] Debtor(s) request that the court determine the value(s) of the collateral and the amount(s) of the secured claim(s) listed below. For each
          nongovernmental secured claim listed below, Debtor(s) state that the amount of the secured claim should be the lesser of (a) the amount of the
          secured claim listed on the creditor's proof of claim and (b) the amount set out in the column headed Amount of secured claim. For each listed claim,
          the amount of the secured claim will be paid in full with interest at the rate stated below. If a non-governmental creditor timely objects to the proposed
          value of the creditor's collateral or the proposed amount of the creditor's secured claim, the confirmation hearing shall include a valuation hearing
          pursuant to 11 U.S.C. § 506 and Bankruptcy Rule 3012 unless otherwise ordered. If a non-governmental creditor whose claim is listed below fails to
          timely object, the creditor shall be deemed to have accepted the amount and treatment of the creditor's secured claim as set forth below.

          For non-governmental creditors, unless otherwise provided by this plan or otherwise ordered, the portion of any allowed claim that exceeds the
          amount of the secured claim listed below will be treated as an unsecured claim under Part 5 of this plan, and, if the amount of a creditor's secured
          claim is listed below as having a value of zero, the creditor's allowed claim will be treated in its entirety as an unsecured claim under Part 5 of this
          plan. For non-governmental creditors, unless otherwise ordered, the amount of the creditor's total claim listed on the proof of claim or amended proof
          of claim controls over any contrary amounts listed below, but the amount of that creditor's secured claim, the value of the collateral, and the interest
          rate are controlled by the plan.

          The holder of any claim listed below as having value in the column headed Amount of Secured Claim will retain the lien until the earlier of:

          (a) payment of the underlying debt determined under non-bankruptcy law, or
          (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

          For secured claims of governmental units, unless otherwise ordered, the value of a secured claim listed in a proof of claim filed in accordance with the
          Bankruptcy Rules controls over any contrary amount listed below.



3.3 Secured claims excluded from 11 U.S.C. §506 and fully secured claims. Check one.
    [ ] None. If “
                 None”is checked, the rest of § 3.3 need not be completed or reproduced.


                                                                 Chapter 13 Plan                                                        Page 2 of 5



       Case 19-00193-DSC13                       Doc 26        Filed 03/31/19 Entered 03/31/19 08:39:05                                    Desc Main
                                                              Document     Page 2 of 5
Debtor(s) Perry, Jamika                                                                Case Number                                             Eff(01/01/2019)




Name of Creditor           Monthly          Estimated             Collateral           Value of          Amount of         Interest       Monthly       Monthly Fixed
                          Adequate          Amount of                                  Collateral         Secured            Rate          Fixed        Payments to
                          Protection         Creditor’s                                                    Claim                         Payment to        Begin
                           Payment          Total Claim                                                                                   Creditor
Bridgecrest                    170.00 17,335.00              2016 Chrysler 300          17,046.25        17,046.25          14.67%             347.00        At Conf.
Credit Acceptance              171.00 17,365.06              2016 Chrysler 200          17,365.06        17,365.06           5.25%             348.00        At Conf.
Wells Fargo                    181.00 18,172.35              2016 Chevrolet             18,172.35        18,172.35          13.49%             451.00        At Conf.
Dealer Services                                              Malibu


Royal Furniture                  35.00 3544.00               Furniture                    3544.00        3544.00              5.50%             75.00        At Conf.

3.4 Section 522(f) judicial lien and nonpossessory, nonpurchase-money (“Non-PPM”) security interest avoidance. Check all that apply.

      [X] None. If “
                   None”is checked, the rest of § 3.4 should not be completed and need not be reproduced.

3.5 Surrender of collateral. Check one.
    [X] None. If “
                 None”is checked, the rest of § 3.5 need not be completed or reproduced.


Part 4:    Treatment of Fees and Priority Claims

4.1 General

      Trustee’
             s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2   Chapter 13 case filing fee. Check one.

      [X] Debtor(s) intend to pay the Chapter 13 case filing fee through the plan
      [ ] Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.
4.3 Attorney’
            s fees

                                          attorney is $ 2,500.00. The amount of the attorney fee paid prepetition is $ 0.00 . The balance of the fees owed to
      The total fee requested by Debtor(s)’
      the Debtor(s) attorney is $ 2,500.00, payable as follows (check one):

      [X] $ 900.00 at confirmation and $pro rata per month thereafter until paid in full, or
      [ ] In accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4   Priority claims other than attorney’ s fees and domestic support obligations. Check one.
      [X] None. If “None”is checked, the rest of § 4.4 need not be completed or reproduced.


4.5 Domestic support obligations. Check one.

      [X] None. If “
                   None”is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5:    Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2 Percentage, Base, or Pot Plan. Check one.

      [X] 100% Repayment Plan. This plan proposes to pay100% of each allowed nonpriority unsecured claim.
      [ ] Percentage Plan. This plan proposes to pay          % of each allowed nonpriority unsecured claim.
      [ ] Pot Plan. This plan proposes to pay $       , distributed pro rata to holders of allowed nonpriority unsecured claims.
      [ ] Base Plan. This plan proposes to pay $         to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments pursuant to §§ 2.3
          and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, in any, after disbursements have been made to all
          creditors provided for in this plan

5.3 Interest on allowed nonpriority unsecured claims not separately classified. Check one.
    [X] None. If “
                 None”is checked, the rest of § 5.3 need not be complete or reproduced.



                                                                     Chapter 13 Plan                                                           Page 3 of 5



        Case 19-00193-DSC13                         Doc 26        Filed 03/31/19 Entered 03/31/19 08:39:05                                       Desc Main
                                                                 Document     Page 3 of 5
Debtor(s) Perry, Jamika                                                          Case Number                                           Eff(01/01/2019)




5.4 Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

     [X] None. If “
                  None”is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Other separately classified nonpriority unsecured claims. Check one.

     [X] None. If “
                  None”is checked, the rest of § 5.5 need not be completed or reproduced.


Part 6:   Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured. Check one.

     [X] None. If “
                  None”is checked, the rest of § 6.1 need not be completed or reproduced.


6.2 The executory contracts and unexpired leases listed below are rejected: Check one.

     [X] None. If “
                  None”is checked, the rest of § 6.2 need not be completed or reproduced.


Part 7:   Sequence of Payments

7.1 Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set forth
in the administrative order for the division in which this case is pending.

Part 8:   Vesting of Property of the Estate

8.1 Property of the estate will vest in Debtor(s) (check one):
    [X] Upon plan confirmation
    [ ] Upon entry of discharge.

Part 9:   Nonstandard Plan Provisions

     [X] None. If “
                  None”is checked, the rest of Part 9 need not be completed or reproduced.

     [ ] Nonstandard provisions. Nonstandard provision are required to be set forth below. Nonstandard provisions set out elsewhere in this plan are
     ineffective. A nonstandard provision is a provision not otherwise included in this district’
                                                                                                s Local Form or deviating from it These plan provisions will be
     effective only if the applicable box in Part 1 of this plan is checked.


Part 10: Signatures

Signature(s) of Debtor(s) (required)

Signature(s) of Debtor(s):

                                                                                    Date: March 31, 2019

/s/ Jamika Perry


                                                                                    Date: March 31, 2019




Signature of Attorney for Debtor(s):




                                                                Chapter 13 Plan                                                        Page 4 of 5



       Case 19-00193-DSC13                      Doc 26        Filed 03/31/19 Entered 03/31/19 08:39:05                                    Desc Main
                                                             Document     Page 4 of 5
Debtor(s) Perry, Jamika                                                  Case Number                                      Eff(01/01/2019)



                                                                            Date: March 31, 2019

/s/ Michael A. Hensley


Michael Hensley
Michael A. Hensley, Attorney at Law
205 20th St N Ste 508
Birmingham, AL 35203-4703
(205) 323-2445

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in this district’
                                                                                    s Local Form, other than any nonstandard provisions included
in Part 9.




                                                          Chapter 13 Plan                                                 Page 5 of 5



      Case 19-00193-DSC13                   Doc 26      Filed 03/31/19 Entered 03/31/19 08:39:05                             Desc Main
                                                       Document     Page 5 of 5
